Citation Nr: 1534758	
Decision Date: 08/14/15    Archive Date: 08/20/15

DOCKET NO.  10-48 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma



THE ISSUE

Entitlement to service connection for a left shoulder disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

U. Ifon, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1986 to December 1989 and from March 2006 to May 2007.

This appeal to the Board of Veterans' Appeals (Board) is from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In September 2011, the Veteran indicated he wanted to withdraw his hearing request.  Therefore, his hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2015).

It is noted that a claim for an increased rating for posttraumatic stress disorder is being developed in the electronic files.  Recently a 70 percent rating was assigned.  In a substantive appeal prior to that award, appellant had requested a Board hearing for the increased rating issue.  Appellant was notified of the recent increase in a recent supplemental statement of the case.  It is unclear whether this may satisfy the Veteran as to this issue.  It is not otherwise before the Board and remains with the RO for appropriate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks entitlement to service connection for a left shoulder disorder, which he contends is related to an injury he sustained to his left hand in service.  Service treatment records indicate that in January 2007 he sustained and was treated for an injury to his head and left hand.  He attended a VA examination of his left shoulder in May 2008.  At the time of the examination, there was no evidence of a current diagnosis.  In July 2009, the Veteran had left shoulder surgery and was diagnosed with left shoulder impingement syndrome.  Given the current diagnosis, the Board finds a new VA examination is warranted to determine whether the Veteran's left shoulder disorder is related to his inservice injury.

Inasmuch as the case is being remanded for additional adjudication, any relevant outstanding VA treatment records should be associated with the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran to identify any pertinent outstanding private or VA treatment records and associate them with the record.  Follow proper notification procedures.

2.  Thereafter, schedule the Veteran for an appropriate VA examination to assess the nature and etiology of his left shoulder disorder.  The examiner must be provided access to the Veteran's paper and electronic records.  The examiner must specify in the report that all relevant records have been reviewed.

After reviewing the record, the examiner is asked to respond to the following:

a)  As to any diagnosed left shoulder disorder, determine whether it is as least as likely as not (50 percent probability or higher) that it had its onset during the Veteran's period of active duty service.

b)  Comment on the significance, if any, of the Veteran's January 2007 inservice injury to his head and left hand.

A complete rationale should be provided for all opinions and conclusions, including a discussion of the facts and medical principles involved.  

If the examiner cannot respond without resorting to speculation, the examiner should explain why a response would be speculative.

3.  Thereafter, readjudicate the issue on appeal.  If the benefit sought remains denied, provide the Veteran and his representative a Supplemental Statement of the Case and an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


